Judge J. JONES
dissenting.
€ 30 The majority concludes that husband cannot be found in contempt for failing to comply with the arbitrator's January 22 and February 27, 2009, awards because (1) wife did not petition the district court to confirm them pursuant to section 13-22-222(1), C.R.S.2011; and (2) absent such confirmation there was no order of a "judge, magistrate, commissioner, referee, or ... master," see C.R.C.P. 107(a)(6), which could be enforced by the court's contempt power. I disagree with the majority's reasoning, for the reasons discussed below. Therefore, I respectfully dissent from the majority's decision, though I would remand the case for further findings.
{31 I am unpersuaded by the majority's conclusion that the magistrate could not find husband in contempt for violating the arbitrator's awards that had not been confirmed by the court pursuant to section 13-22-222(1).
32 That statute provides:
After a party to an arbitration proceeding receives notice of an award, the party may make a motion to the court for an order confirming the award, at which time the court shall issue a confirming order unless the award is modified or corrected pursuant to section 18-22-220 or 18-22-224 or is vacated pursuant to section 13-22-223.
1 33 Here, however, the arbitrator was appointed under section 14-10-128.5(1), C.R.S. 2011, not any provision of the Uniform Arbitration Act. Section 14-10-128.5(1) provides in relevant part:
The arbitrator's award shall be effective immediately upon entry and shall continue in effect until vacated by the arbitrator ..., modified or corrected by the arbitrator pursuant to [section 18-22-220, C.R.S. 2011], or modified by the court pursuant to a de novo hearing....
T{34 "In dissolution cases, the Uniform Dissolution of Marriage Act (UDMA), see-tions 14-10-101 to ~183, C.R.S. 201[1], takes precedence over other laws, including those applicable to alternative dispute resolution generally." In re Marriage of Barker, 251 P.3d 591, 592 (Colo.App.2010); see also In re Marriage of Rozzi, 190 P.3d 815, 819 (Colo. App.2008). Accordingly, even assuming that the majority and husband are correct that an arbitration award, in general, cannot be enforced until confirmed under section 13-22 222(1), section 14-10-128.5(1) provides to the contrary. In the case of parental dispute arbitration awards, such an award is effective immediately upon entry and continually thereafter, unless and until it is vacated, modified, or corrected by the arbitrator (not the court) under sections 18-22-2283 and 13-22-224 or modified by the court after a de novo hearing. § 14-10-128.5(1)-(2), C.R.S. 2011. Significantly, section 14-10-128.5 does not even mention confirmation of an arbitrator's award, much less confirmation pursuant to section 13-22-222(1).
€ 35 Because an arbitrator's award entered pursuant to section 14-10-128.5 is effective immediately, it logically follows that it may be enforced immediately, that is, if "effective" and "in effect" are to have any substantive meaning. Such an award does not differ in any meaningful way from an order of a "judge, magistrate, commissioner, referee ... or master." - Indeed, it is in effect a court order, and is otherwise treated as such under the statutes governing resolution of parental disputes.
€{36 In my view, then, an award of an arbitrator under section 14-10-128.5 is tantamount to an order of the court. By choosing the procedure of section 14-10-128.5 (which is entirely voluntary), the parties have agreed to binding decision-making by someone other than the district court judge, much in the way that a court may appoint a master to resolve certain disputes in civil litigation.1 Therefore, I reject the majority's hypertech-nical reading of C.R.C.P. 107(a)(8), in that I view the arbitrator's award as an order of the "court" and akin to an order of a "master." To do otherwise is, I submit, to ignore the plain language of section 14-10-128.5 *37concerning the immediate and continuing effect of an award entered pursuant thereto.
137 I have considered husband's remaining arguments, and conclude that they are without merit, with one exception. I agree with his contention that the magistrate erred in imposing punitive sanctions without finding that his behavior was offensive to the authority and dignity of the court.
T38 Preliminarily, I reject wife's contention that husband may not raise this issue on appeal because he did not raise it in his petition for district court review of the magistrate's order. Because C.R.C.P. 107(d)(1) provides authority to impose punitive sane-tions only when the court expressly finds that the contemnor's behavior was offensive to the authority and dignity of the court, this issue implicates a court's subject matter jurisdiction, and thus may be raised at any time, including for the first time on appeal. Cf. Sanchez v. State, 730 P.2d 328, 332 (Colo.1986)(failure to make necessary statutory finding that conduct was knowing and deliberate deemed jurisdictional such that issue could be raised at any time); People v. Anaya, 894 P.2d 28, 31 (Colo.App.1994)(court has no jurisdiction to impose a sentence beyond the court's statutory authority and issue may be raised for the first time on appeal).
T 39 "In an indirect punitive contempt proceeding, the court may impose a fine, imprisonment, or both if the court expressly finds that the person's conduct was offensive to the authority and dignity of the court." In re Marriage of Nussbeck, 974 P.2d 493, 499 (Colo.1999); see also C.R.C.P. 107(d)(1); Lobb v. Hodges, 641 P.2d 310, 311 (Colo.App.1982). Although the court need not make a finding using the exact language of C.R.C.P. 107(d)(1), the language used must be sufficient to comply with the rule. Lobb, 641 P.2d at 311; see also In re Marriage of Joseph, 44 Colo.App. 128, 130, 613 P.2d 344, 345 (1980) (finding that the contemmor acted so as to flaunt the dignity of the court and that the reason for the punitive order, to vindicate the dignity of the court, was sufficient).
1 40 Here, husband was charged with indirect contempt, meaning that the alleged contemptuous behavior occurred outside the presence of the court, and punitive sanctions were sought against him. See C.R.C.P. 107(a)(8)-(4). Neither the magistrate's bench ruling nor the written order contains a finding, however, that can be construed as a determination regarding whether husband's conduct was offensive to the authority and dignity of the court.
1 41 I disagree with wife's contention that the magistrate's recitation of the allegations in her motion, together with the finding that the magistrate was not persuaded that husband has any respect for the court's orders, was sufficient under C.R.C.P. 107(d)(1). Husband was properly informed by the citation and motion that punishment could be imposed to vindicate the authority and dignity of the court. See People v. Razatos, 699 P.2d 970, 975 (Colo.1985)(contemnor must first be noticed that punishment may be imposed in order to vindicate the dignity of the court in order for the court to have the foundation to enter such findings to support contempt). The magistrate was still required to find, with supporting evidence, however, that husband's behavior was in fact offensive to the authority and dignity of the court. See Marshall v. Marshall, 35 Colo.App. 442, 445, 536 P.2d 845, 848 (1975)(trial court must both inform the alleged contem-nor that punishment may be imposed to vindicate the dignity of the court, and make findings of fact, supported by evidence, that the contemnor's conduct constitutes misbehavior offensive to the authority and dignity of the court), off'd in part and rev'd in part on other grounds, 191 Colo. 165, 166, 551 P.2d 709, 709 (1976); see also Lobb, 641 P.2d at 311 ("Because an alleged contemner's [sic] liberty and property are at risk, the added precaution of the specific finding of offense to the dignity of the court is required."). The magistrate failed to make this finding here.
42 Accordingly, I would vacate the contempt judgment and the sanctions imposed and remand for the magistrate to reconsider the contempt charge and either dismiss the proceedings or enter a new order supported by the requisite findings. See Lobb, 641 P.2d at 311.

. In the arbitration agreement entered into by the parties, they stated: "The parties understand that this process is an alternative to having their case heard in court by a judge."